LUMPKIN, Judge,
concurring in results.
¶ 1 I concur, bases on stare decisis, in the discussion dealing with ineffective assistance of counsel. See Walker v. State, 933 P.2d 327, 341-344 (Okl.Cr.1997) (Lumpkin, J.: Concur in Results).
¶ 2 I have reviewed Petitioner’s application, together with the argument and authority provided. In accordance with the criteria set out in Braun v. State, 937 P.2d 505, 511-514 (Okl.Cr.1997), I concur with the Court’s decision that counsel’s performance was not deficient and the underlying substantive claims sought to be raised by petitioner are procedurally barred.
¶3 In addition, it should be noted the criteria set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), for evaluating effectiveness of counsel has been further explained in Lockhart v. Fretwell, 506 U.S. 364, 113 S.Ct. 838, 122 L.Ed.2d 180 (1993). Applying the Lockhani standard, the record is void of any evidence the trial was rendered unfair and the verdict rendered suspect or unreliable.
¶4 Petitioner’s argument in his Motion for Evidentiary Hearing raised the claim of a procedural change in the law. However he fails to note that at this stage of the appellate process the Court has consistently applied the rules of res judicata and waiver, both prior to the 1995 amendment of the Death Post-Conviction Relief statutes and since its enactment. See Castro v. State, 814 P.2d 158 (Okl.Cr.1991); Cargle v. State, 947 P.2d 584 (Okl.Cr.1997). Further, in Subpart B of the Motion for Evidentiary Hearing, Petitioner asserts that “post-conviction petitioners are now to forced (sic) to bear procedural forfeitures based on a fairly persuasive past understanding by direct appeal attorneys that extra record materials, and investigation which might produce such materials, were not welcome on direct appeal. This understanding is reflected in much of the law governing direct appeals at the time Mr. Smith’s counsel filed his brief in the instant case.” (emphasis in original). This argument mischaracterizes the practices and procedures of this Court. The vehicle for bringing extra-record materials to the attention of this Court has always been available to appellate counsel. In the cases of newly discovered evidence, 22 O.S.1991, § 952, allows for the supplementation of the record. See Wilhoit v. State, 816 P.2d 545 (Okl.Cr.1991) (wherein first degree murder appellant filed with this Court a Motion for New Trial on Newly Discovered Evidence and Motion for Eviden-tiary Hearing Regarding New Evidence and Regarding Effectiveness of Trial Counsel. As per appellant’s request, this Court remanded the case back to District Court to conduct an evidentiary hearing to determine whether appellant should be afforded a new trial based upon the newly discovered evidence and possible ineffective assistance of counsel. This Court adopted the findings of fact and conclusions of law of the District Court, denied the Motion for New Trial and reversed and remanded the case for a new trial.) Further, under our Court rules, Rule 3.11, Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch. 18, App. (1995), in effect at the time Petitioner filed his direct appeal, allows for supplementation of the record on appeal. Prior to 1996, Rule 3.11 allowed for the supplementation of the record *741in cases of extreme necessity. While this may appear to be a stringent standard, it did not prevent counsel from presenting facts to this Court sufficient to prove a case of extreme necessity. However, then as now, applications for evidentiary hearings contain more speculations as to what is hoped will be discovered rather than facts which satisfy the threshold criteria to warrant an evidentiary hearing. Appellate counsel’s failure to do so as a part of the direct appeal, and the resulting decision to raise the issue on post-conviction review is the root of the problem, not the applicability of our rules.